                                          Case 5:19-cv-03918-LHK Document 215 Filed 11/14/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     DIRECTPACKET RESEARCH, INC.,                        Case No. 19-CV-03918-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER DENYING MOTION TO SEAL
                                                                                             AND MOTION TO AMEND CLAIM
                                  14             v.                                          CONSTRUCTION BRIEF AS MOOT
                                  15     POLYCOM INC,                                        Re: Dkt. Nos. 117, 130
                                  16                    Defendant.

                                  17

                                  18          On July 3, 2019, the United States District Court for the Eastern District of Virginia

                                  19   (“Virginia Court”) granted a motion to transfer this case to this Court. ECF No. 132. The

                                  20   Virginia Court transferred this case with the following two motions pending: (1) Defendant’s June

                                  21   19, 2019 motion to seal its confidential reply in support of a motion for extension of time to

                                  22   produce documents responsive to a June 3, 2019 court order, ECF No. 117, and (2) Defendant’s

                                  23   July 2, 2019 motion to amend its claim construction brief, ECF No. 130.

                                  24          On October 4, 2019, this Court filed a case management order setting the case schedule,

                                  25   including a claim construction briefing schedule. ECF No. 202. The Court therefore DENIES as

                                  26   moot Defendant’s June 19, 2019 motion to seal and Defendant’s July 2, 2019 motion to amend its

                                  27
                                                                                         1
                                  28   Case No. 19-CV-03918-LHK
                                       ORDER DENYING MOTION TO SEAL AND MOTION TO AMEND CLAIM CONSTRUCTION BRIEF AS
                                       MOOT
                                          Case 5:19-cv-03918-LHK Document 215 Filed 11/14/19 Page 2 of 2




                                   1   claim construction brief.

                                   2   IT IS SO ORDERED.

                                   3   Dated: November 14, 2019

                                   4                                         ______________________________________
                                                                             LUCY H. KOH
                                   5                                         United States District Judge
                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                                                              2
                                  28   Case No. 19-CV-03918-LHK
                                       ORDER DENYING MOTION TO SEAL AND MOTION TO AMEND CLAIM CONSTRUCTION BRIEF AS
                                       MOOT
